Case 6:20-cr-00097-JCB-JDL Document 46 Filed 01/07/21 Page 1 of 3 PageID #: 81



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 UNITED STATES OF AMERICA, §
                                                     §
                                                     § CASE NUMBER 6:20-CR-00097-JCB
 v.                                 §
                                                     §
                                                     §
 JOHN ERIC RETIZ (6), §
                                                     §
                    ORDER RELATING TO DEFENSES, OBJECTIONS.
                              AND REQUESTS IN CRIMINAL CASE

       a) It is ORDERED, on the court's own motion, that any defense, objection, or request

by defendant in this criminal action that is capable of determination without the trial of the general

issue must be in writing and may be raised only by motion to dismiss or to grant appropriate relief.

Fed. R. Crim. P. 12(a)-(b).

       b) The following defenses, objections, and requests must be filed on or before

THURSDAY, FEBRUARY 18, 2021.


               (1) Defenses and objections based on defects in the
                       institution of the prosecution; or

               (2) Defenses and objections based on defects in
                      the indictment or information (other than that it
                      fails to show jurisdiction in the court or to
                       charge an offense, which objections shall be
                       noticed by the Court at any time during the
                       pendency of the proceeding); or

               (3) Motions to suppress evidence; or

               (4) Requests for discoveiy under Rule 16; or

               (5) Requests for severance of charges or defendants
                      under Rule 14.
                      Fed. R. Crim. P. 12(b).
Case 6:20-cr-00097-JCB-JDL Document 46 Filed 01/07/21 Page 2 of 3 PageID #: 82




       c) A failure to raise any of the foregoing defenses, objections, or requests on or before

the time set above, or any extension thereof made by the Court, shall constitute waiver thereof, but

the Court may grant relief from the waiver for cause shown. Fed. R. Crim. P. 12(f).

       d) A failure to raise any of the foregoing defenses, objections, or requests on or before

the time set above, or any extension thereof made by the Court, shall constitute waiver thereof, but

the Court may grant relief from the waiver for cause shown. Fed. R. Crim. P. 12(f).

       e) Any other defenses, objections, or requests which are capable of determination

without the trial of the general issue shall also be filed on or before THURSDAY, FEBRUARY

18, 2021. Such defenses, objections, or requests shall include, without limitation, the following:




       (1) selective or vindictive prosecution;

       (2) outrageous governmental misconduct violative of due process;

       (3) misjoinder under Federal Rule of Criminal Procedure 8;

       (4) pre-indictment delay;

       (5) speedy trial;

       (6) prejudicial publicity;

       (7) lack of personal jurisdiction;

       (8) the Posse Comitatus Act, 18 U.S.C. § 1385(1984);

       (9) recantation as a defense to peijury;

       (10) statute of limitations;

       (11) double jeopardy;

       (12) multiple sentencing;
Case 6:20-cr-00097-JCB-JDL Document 46 Filed 01/07/21 Page 3 of 3 PageID #: 83



       (13) immunity;

       (14) the propriety of venue;

       (15) disclosure of grand jmy minutes;

       (16) bill of particulars;

       (17) prejudicial joinder under Federal Rule of Criminal Procedure 14;

       (18) depositions under Federal Rule of Criminal Procedure 15(a);

       (19) subpoena on behalf of defendant unable to pay; and

       (20) transfer to another place for trial.

See generally 1 Charles A. Wright et ah, Federal Practice and Procedure: Criminal 2d 191; 8

Moore's Federal Practice, § 12.03[2].

       f) A failure to raise any of the foregoing, defenses, objections, or requests on or before the

time set above, or any extension thereof made by the Court, shall likewise constitute a waiver

thereof, but the Court may grant relief from the waiver for cause shown.

       ORDERED and SIGNED this 7th day of January 2021.




                                                   K. Nicole Mitchell, U.S. Magistrate Judge
